Order filed, April 16, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00031-CR
                                    ____________

                      RAYMOND EDWARD LEAL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1227701


                                        ORDER

       The reporter’s record in this case was due February 7, 2012, 2012. See Tex. R.
App. P. 35.1. On March 1, 2012, this court GRANTED a motion for extension of time to
file the record to April 12, 2012. Because the reporter’s record has not been filed timely,
we issue the following order.

       We order the Official Court Reporter of the 208th District Court, to file the
record in this appeal within 30 days of the date of this order. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If the Official Court Reporter of the 208th District Court does not timely file
the record as ordered, we will issue an order directing the trial court to conduct a hearing
to determine the reason for the failure to file the record.



                                       PER CURIAM